Exhibit 10.1
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of October 1, 2012 by and among Glowpoint, Inc., a Delaware corporation (the
“Company”) and each of the other signatories hereto (each a “Holder”).
 
WHEREAS, the Company, GPAV Merger Sub, Inc., a Delaware corporation (“Merger
Sub”) and Affinity VideoNet, Inc., a Delaware corporation (“AV”) are parties to
that certain Agreement and Plan of Merger, dated as of August 12, 2012 (the
“Merger Agreement”), pursuant to which Merger Sub will merge with and into AV,
with AV continuing as the surviving corporation (the “Transaction”);
 
WHEREAS, the Holders currently hold all of the issued and outstanding equity
interests of AV and, as partial consideration therefore in the Transaction, each
Holder shall receive the number of shares of the Company’s common stock (the
“Company’s Common Stock”) set forth opposite such Holder’s name on Exhibit A
hereto (collectively, the “Shares”); and
 
WHEREAS, the Company has agreed to grant to the Holders the registration rights
described in this Agreement (the “Registration Rights”).
 
NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
hereby agree as follows:
 
SECTION 1.
DEFINITIONS

 
The following capitalized terms used herein have the following meanings:
 
“Business Day” any Monday, Tuesday, Wednesday, Thursday or Friday other than a
day on which banks and other financial institutions are authorized or required
to be closed for business in the State of New York.
 
“Closing Date” means the date on which the transactions contemplated by the
Merger Agreement are consummated.
 
“Commission” means the Securities and Exchange Commission.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Holders’ Representative” means Peter Holst.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
“Prospectus” means the prospectus or prospectuses included in the Registration
Statement, including any documents incorporated therein by reference.
 
“Registrable Securities” means the Shares and any additional shares of the
Company’s Common Stock issued with respect thereto by way of share dividend or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization or otherwise, and any shares of
the Company’s Common Stock issuable upon conversion, exercise or exchange
thereof.  For the avoidance of doubt, any shares of the Company’s Common Stock
issued to Peter Holst pursuant to the Employment Agreement, dated the date
hereof, by and between the Company and Peter Holst will be issued under the
Company’s equity incentive plan, and registered pursuant to the Form S-8
relating thereto.  Such shares are therefore not Registrable Securities for
purposes of this Agreement.

 
-1-

--------------------------------------------------------------------------------

 
 
“Registration Statement” means a registration statement on Form S-3 (or any
successor form) of the Company covering the Registrable Securities, including
any documents incorporated therein by reference and the Lender Shares (as
defined below) under the circumstances described in Section 2.6 below.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Suspension Event” is defined in Section 2.2(a) hereof.
 
SECTION 2.
REGISTRATION RIGHTS

 
2.1 Mandatory Registration.
 
(a) Upon the terms and subject to the conditions set forth in this Agreement,
the Company shall file the Registration Statement with the Commission as soon as
practicable after the Closing Date and in any event within ninety (90) calendar
days after the Closing Date.  The Company represents that, as of the date of
this Agreement, it meets the requirements for the use of Form S-3 (or any
successor form) for registration of the Registrable Securities, and that it may
register all of the Registrable Securities on Form S-3.  The Registration
Statement shall register the Registrable Securities, the Lender Shares (as
defined below) under the circumstances described in Section 2.6 below and no
other securities of the Company.  The Holders’ Representative shall have a
reasonable opportunity to review and comment upon the Registration Statement or
amendment to the Registration Statement and any related Prospectus prior to its
filing with the Commission.  The Holders shall furnish all information
reasonably requested by the Company for inclusion therein.  The Company shall
use its reasonable efforts to have the Registration Statement or amendment
declared effective by the Commission at the earliest possible date following the
filing thereof.  The Company shall use its reasonable efforts to keep the
Registration Statement effective pursuant to Rule 415 promulgated under the
Securities Act (or any successor rule providing for offering securities on a
continuous basis) and available for sales of all of the Registrable Securities
at all times until the earliest of (i) the date that is two (2) years after the
date of effectiveness of the Registration Statement, (ii) the date on which all
of the Registrable Securities covered by the Registration Statement are eligible
for sale without registration pursuant to Rule 144 (or any successor provision)
under the Securities Act without volume limitations or other restrictions on
transfer thereunder, or (iii) the date on which the last Holder consummates the
sale of all of the Registrable Securities registered under the Registration
Statement.  The Company hereby undertakes and agrees that the Registration
Statement (including any amendments or supplements thereto and Prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading.
 
(b) The Company shall, as required by applicable securities regulations, and at
all times throughout the period during which the Registration Statement remains
effective, file with the Commission, pursuant to Rule 424 promulgated under the
Securities Act, the Prospectus and Prospectus supplements, if any, to be used in
connection with sales of the Registrable Securities under the Registration
Statement.  The Holders’ Representative and its counsel shall have a reasonable
opportunity to review and comment upon such prospectus prior to its filing with
the Commission.
 
(c) All offers and sales of Registrable Securities covered by the Registration
Statement by the Holders thereof shall be completed within the period during
which the Registration Statement remains effective and not the subject of any
stop order, injunction or other order of the Commission.  Upon notice that the
Registration Statement is no longer effective, the Holders will not offer or
sell the Registrable Securities covered by the Registration Statement.  If
directed in writing by the Company, the Holders will return or destroy all
undistributed copies of the related Prospectus in the Holders’ possession upon
the expiration of such period, except that each Holder may retain one copy
solely for its files.

 
-2-

--------------------------------------------------------------------------------

 


2.2 Suspension of Offering.
 
(a) Notwithstanding Section 2.1 hereof, after the filing of the Registration
Statement, the Company shall be entitled from time to time to require the
Holders not to sell under a Registration Statement or to suspend the
effectiveness thereof, if (i) the Company determines in good faith that such
registration and/or offering would materially and adversely affect any offering
of securities of the Company, or (ii) the negotiation or consummation of a
transaction by the Company or its subsidiaries is pending or an event has
occurred, which negotiation, consummation or event would require additional
disclosure by the Company in the Registration Statement of material information
which the Company has a bona fide business purpose for keeping confidential and
the non-disclosure of which in the Registration Statement would be expected, in
the Company’s reasonable determination, to cause the Registration Statement to
fail to comply with applicable disclosure requirements (each such circumstance a
“Suspension Event”); provided, however, that the Company may not delay, suspend
or withdraw the Registration Statement for more than thirty (30) days at any one
time, or more than three times in any twenty-four (24) month period.  Upon
receipt of any written notice from the Company of the happening of any
Suspension Event during the period the Registration Statement is effective or if
as a result of a Suspension Event the Registration Statement or related
Prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the Prospectus) not misleading, each Holder agrees that (x) it will
immediately discontinue offers and sales of the Registrable Securities under the
Registration Statement until the Holders receive copies of a supplemental or
amended Prospectus (which the Company agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Company that it may resume such offers and sales, and (y) it will
maintain the confidentiality of any information included in the written notice
delivered by the Company unless otherwise required by law or subpoena.  If so
directed by the Company, the Holders will deliver to the Company all copies of
the Prospectus covering the Registrable Securities current at the time of
receipt of such notice, other than permanent file copies then in the possession
of the Holders’ counsel.
 
(b) If all reports required to be filed by the Company pursuant to the Exchange
Act have not been filed by the required date taking into account any permissible
extension, upon written notice thereof by the Company to the Holders’
Representative, the rights of the Holders to offer, sell or distribute any
Registrable Securities pursuant to the Registration Statement or to require the
Company take action with respect to the registration or sale of any Registrable
Securities pursuant to any Registration Statement shall be suspended until the
date on which the Company has filed such reports, and the Company shall notify
the Holders’ Representative in writing as promptly as practicable when such
suspension is no longer required.
 
2.3 Qualification.  The Company shall file such documents and take such other
actions as necessary to register or qualify the Registrable Securities to be
covered by the Registration Statement by the time the Registration Statement is
declared effective by the Commission under all applicable state securities or
“blue sky” laws of such jurisdictions as the Holders’ Representative may
reasonably request in writing, and shall use commercially reasonable efforts to
keep each such registration or qualification effective during the period the
Registration Statement is required to be kept effective pursuant to this
Agreement or during the period offers or sales are being made by the Holders,
whichever is shorter, and to do any and all other similar acts and things which
may be reasonably necessary or advisable to enable the Holders to consummate the
disposition of the Registrable Securities in each such jurisdiction; provided,
however, that the Company shall not be required to (i) qualify generally to do
business in any jurisdiction or to register as a broker or dealer in such
jurisdiction where it would not otherwise be required to qualify but for this
Agreement, (ii) take any action that would cause it to become subject to any
taxation in any jurisdiction where it would not otherwise be subject to such
taxation or (iii) take any action that would subject it to the general service
of process in any jurisdiction where it is not then so subject.
 
2.4 Additional Obligations of the Company. When the Company is required to
effect the registration of Registrable Securities under the Securities Act
pursuant to Section 2.1 of this Agreement, subject to Section 2.2 hereof, the
Company shall:
 
(a) prepare and file with the Commission such amendments (including
post-effective amendments) and supplements as to the Registration Statement and
the Prospectus used in connection therewith as may be necessary (i) to keep the
Registration Statement effective and (ii) to comply with the provisions of the
Securities Act with respect to the disposition of the Registrable Securities
covered by the Registration Statement, in each case for such time as is
contemplated in Section 2.1;
 
 
-3-

--------------------------------------------------------------------------------

 


(b) promptly furnish, without charge, to the Holders such number of copies of
the Registration Statement, each amendment and supplement thereto (in each case
including all exhibits), and the Prospectus included in the Registration
Statement (including each preliminary Prospectus) in conformity with the
requirements of the Securities Act as the Holders may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities owned by the Holders;
 
(c) notify the Holders’ Representative: (i) when the Registration Statement, any
pre-effective amendment, the Prospectus or any prospectus supplement related
thereto or post-effective amendment to the Registration Statement has been
filed, and, with respect to the Registration Statement or any post-effective
amendment, when the same has become effective (ii) upon delivery of each item of
written correspondence by or on behalf of the Company to the Commission, and
upon receipt of each item of written correspondence from the Commission relating
to the Registration Statement, and provide a copy of the same to the Holders’
Representative, (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or the initiation or
threat of any proceedings for that purpose, and (vi) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of any Registrable Securities for sale under the securities or “blue sky” laws
of any jurisdiction or the initiation of any proceeding for such purpose;
 
(d) promptly use its reasonable efforts to prevent the issuance of any order
suspending the effectiveness of the Registration Statement, and, if any such
order suspending the effectiveness of the Registration Statement is issued,
shall promptly use its reasonable efforts to obtain the withdrawal of such order
at the earliest possible moment;
 
(e) following the effectiveness of the Registration Statement and thereafter
until the sooner of completion, abandonment or termination of the offering or
sale contemplated thereby and the  expiration of the period during which the
Company is required to maintain the effectiveness of the related Registration
Statement, promptly notify the Holders’ Representative: (i) of the existence of
any fact of which the Company is aware or the happening of any event which has
resulted in (A) the Registration Statement, as then in effect, containing an
untrue statement of a material fact or omitting to state a material fact
required to be stated therein or necessary to make any statements therein not
misleading or (B) the Prospectus included in such Registration Statement
containing an untrue statement of a material fact or omitting to state a
material fact required to be stated therein or necessary to make any statements
therein, in the light of the circumstances under which they were made, not
misleading, and (ii) of the Company’s reasonable determination that a
post-effective amendment to the Registration Statement would be appropriate or
that there exist circumstances not yet disclosed to the public which make
further sales under the Registration Statement inadvisable pending such
disclosure and post-effective amendment; and, if the notification relates to any
event described in either of the clauses (i) or (ii) of this Section 2.4(e),
subject to Section 2.2 above, at the request of the Holders’ Representative, the
Company shall prepare and, to the extent the exemption from the prospectus
delivery requirements in Rule 172 under the Securities Act is not available,
furnish to the Holders a reasonable number of copies of a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
file any other required document so that (1) the Registration Statement shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading and (2) as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder, such Prospectus shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;
 
(f) use commercially reasonable efforts to cause all such Registrable Securities
to be listed on the national securities exchange on which the Common Stock is
then listed, if the listing of Registrable Securities is then permitted under
the rules of such national securities exchange; and
 
(g) if requested by the Holders’ Representative, incorporate in a Prospectus
supplement or post-effective amendment such information concerning the Holders
or the intended method of distribution as the Holders reasonably request to be
included therein and is reasonably necessary to permit the sale of the
Registrable Securities pursuant to the Registration Statement, including,
without limitation, information with respect to the number of Registrable
Securities being sold, the purchase price being paid therefor and any other
material terms of the offering of the Registrable Securities to be sold in such
offering; provided, however, that the Company shall not be obligated to include
in any such Prospectus supplement or post-effective amendment any requested
information that is not required by the rules of the Commission and is
unreasonable in scope compared with the Company’s most recent Prospectus or
Prospectus supplement used in connection with a primary or secondary offering of
equity securities by the Company.

 
-4-

--------------------------------------------------------------------------------

 


2.5 Obligations of the Holders.  In connection with the Registration Statement,
each Holder agrees to cooperate with the Company in connection with the
preparation of the Registration Statement, and each Holder agrees that it will
(i) respond within ten (10) Business Days to any reasonable written request by
the Company to provide or verify information regarding such Holder or the
Registrable Securities (including the proposed manner of sale) that may be
required to be included in such Registration Statement and related Prospectus
pursuant to the rules and regulations of the Commission, and (ii) provide in a
timely manner information regarding the proposed distribution by such Holder of
the Registrable Securities and such other information as may be reasonably
requested by the Company from time to time in connection with the preparation of
and for inclusion in the Registration Statement and related Prospectus.
 
2.6 Registration of Lender Shares.  The Company is also party to that certain
Stock Purchase and Registration Rights Agreement, dated the date hereof (the
“Lender Registration Rights Agreement”), with Escalate Capital Partners SBIC I,
L.P. (the “Lender”), outlining the Lender’s registration rights with respect to
the shares of the Company’s Common Stock described therein (the “Lender
Shares”).  In the event the Lender is granted the right under the Lender
Registration Rights Agreement to have Lender Shares covered under the
Registration Statement, then the Registration Statement may include Lender
Shares as and to the extent provided for in the Lender Registration Rights
Agreement.
 
SECTION 3.
INDEMNIFICATION; CONTRIBUTION

 
3.1 Indemnification by the Company.  The Company agrees to indemnify and hold
harmless the Holders and each Person, if any, who controls the Holders within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act and any of their partners, members, officers, directors, employees or
representatives, as follows, in connection with the registration or sale of
Registrable Securities:
 
(i) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto) pursuant to which the Registrable
Securities were registered under the Securities Act, including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact required to be stated therein or necessary to make the
statements therein not misleading or arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Prospectus (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or any
violation by the Company of the Securities Act, the Exchange Act or state
securities laws, or any rule or regulation promulgated thereunder;
 
(ii) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of the
Company; and
 
(iii) against any and all expense whatsoever, as incurred (including reasonable
fees and disbursements of counsel), reasonably incurred in investigating,
preparing or defending against any litigation, or investigation or proceeding by
any governmental agency or body, commenced or threatened, in each case whether
or not a party, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under subparagraph (i) or (ii) above;
 
provided, however, that the indemnity provided pursuant to this Section 3.1 does
not apply to any Holder with respect to any loss, liability, claim, damage,
judgment or expense to the extent arising out of (A) any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by such Holder
expressly for use in the Registration Statement (or any amendment thereto) or
the Prospectus (or any amendment or supplement thereto), or (B) such Holder’s
failure to deliver an amended or supplemental Prospectus furnished to such
Holder by the Company, if such loss, liability, claim, damage, judgment or
expense would not have arisen had such delivery occurred.

 
-5-

--------------------------------------------------------------------------------

 
 
3.2 Indemnification by Holder.  Each Holder agrees to indemnify and hold
harmless the Company, and each of its directors and officers (including each
director and officer of the Company who signed a Registration Statement), each
Person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act and each other Holder as
follows, in connection with the registration or sale of Registrable Securities:
 
(i) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto) pursuant to which the Registrable
Securities of such Holder were registered under the Securities Act, including
all documents incorporated therein by reference, or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading or arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
any Prospectus (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;
 
(ii) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of the
Holders’ Representative; and
 
(iii) against any and all expense whatsoever, as incurred (including reasonable
fees and disbursements of counsel), reasonably incurred in investigating,
preparing or defending against any litigation, or investigation or proceeding by
any governmental agency or body, commenced or threatened, in each case whether
or not a party, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under subparagraph (i) or (ii) above;
 
provided, however, that the indemnity provided pursuant to this Section 3.2
shall only apply with respect to any loss, liability, claim, damage, judgment or
expense to the extent arising out of (A) any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by such Holder expressly for
use in the Registration Statement (or any amendment thereto) or the Prospectus
(or any amendment or supplement thereto) or (B) such Holder’s failure to deliver
an amended or supplemental Prospectus furnished to such Holder by the Company,
if such loss, liability, claim, damage or expense would not have arisen had such
delivery occurred. 
 
3.3 Conduct of Indemnification Proceedings.  An indemnified party hereunder
shall give reasonably prompt notice to the indemnifying party of any action or
proceeding commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify the indemnifying party (i) shall not relieve
the indemnifying party from any liability which it may have under the indemnity
agreement provided in Sections 3.1 or 3.2 above, unless and only to the extent
it did not otherwise learn of such action and the lack of notice by the
indemnified party results in the forfeiture by the indemnifying party of
substantial rights and defenses, and (ii) shall not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided under Sections 3.1 or 3.2 above.  If the
indemnifying party so elects within a reasonable time after receipt of such
notice, the indemnifying party may assume the defense of such action or
proceeding at such indemnifying party’s own expense with counsel chosen by the
indemnifying party and approved by the indemnified party, which approval shall
not be unreasonably withheld; provided, however, that the indemnifying party
will not settle, compromise or consent to the entry of any judgment with respect
to any such action or proceeding without the written consent of the indemnified
party unless such settlement, compromise or consent secures the unconditional
release of the indemnified party of all liability at no cost or expense to the
indemnified party; and provided further, that, if the indemnified party
reasonably determines that a conflict of interest exists where it is advisable
for the indemnified party to be represented by separate counsel or that, upon
advice of counsel, there may be legal defenses available to it which are
different from or in addition to those available to the indemnifying party, then
the indemnifying party shall not be entitled to assume such defense and the
indemnified party shall be entitled to separate counsel at the indemnifying
party’s expense.  If the indemnifying party is not entitled to assume the
defense of such action or proceeding as a result of the second proviso to the
preceding sentence, the indemnifying party’s counsel shall be entitled to
conduct the indemnifying party’s defense and counsel for the indemnified party
shall be entitled to conduct the defense of the indemnified party, it being
understood that both such counsel will cooperate with each other to conduct the
defense of such action or proceeding as efficiently as possible.  If the
indemnifying party is not so entitled to assume the defense of such action or
does not assume such defense, after having received the notice referred to in
the first sentence of this paragraph, the indemnifying party will pay the
reasonable fees and expenses of counsel for the indemnified party.  In such
event, however, the indemnifying party will not be liable for any settlement
effected without the written consent of the indemnifying party (which consent
will not be unreasonably withheld).  If an indemnifying party is entitled to
assume, and assumes, the defense of such action or proceeding in accordance with
this paragraph, the indemnifying party shall not be liable for any fees and
expenses of counsel for the indemnified party incurred thereafter in connection
with such action or proceeding.

 
-6-

--------------------------------------------------------------------------------

 
 
3.4 Contribution.
 
(a) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in Sections 3.1 and 3.2 above is for
any reason held to be unenforceable by the indemnified party although applicable
in accordance with its terms, the Company and the applicable Holder shall
contribute to the aggregate losses, liabilities, claims, damages and expenses of
the nature contemplated by such indemnity agreement incurred by the Company and
the applicable Holder, in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and the applicable Holder on the
other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, liabilities, or expenses.  The relative fault of
the indemnifying party and indemnified party shall be determined by reference
to, among other things, whether the action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
the indemnifying party or the indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action.
 
(b) The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 3.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph.
 
(c) Notwithstanding the foregoing, no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.  For purposes of this Section 3.4, each Person, if
any, who controls the applicable Holder within the meaning of Section 15 of the
Securities Act shall have the same rights to contribution as the applicable
Holder, and each director of the Company, each officer of the Company who signed
a Registration Statement and each Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act shall have the same
rights to contribution as the Company.
 
SECTION 4.
EXPENSES

 
The Company shall pay all expenses incident to the performance by the Company of
its registration obligations under Section 2 above, including (i) Commission,
stock exchange and FINRA registration and filing fees, (ii) all fees and
expenses incurred in complying with securities or “blue sky” laws (including
reasonable fees, charges and disbursements of counsel to any underwriter
incurred in connection with “blue sky” qualifications of the Registrable
Securities as may be set forth in any underwriting agreement), (iii) all
printing, messenger and delivery expenses, (iv) the fees, charges and expenses
of counsel to the Company and of its independent public accountants and any
other accounting fees, charges and expenses incurred by the Company (including,
without limitation, any expenses arising from any “comfort” letters or any
special audits incident to or required by any registration or qualification),
and (v) the fees, charges and expenses of one firm of counsel for the Holders. 
Each Holder shall be responsible for the payment of any brokerage and sales
commissions, fees and disbursements of such Holder’s counsel, accountants and
other advisors (except as contemplated by the preceding sentence), and any
transfer taxes relating to the sale or disposition of the Registrable Securities
by such Holder pursuant to this Agreement.
 
SECTION 5.
RULE 144 COMPLIANCE

 
The Company covenants that it will use its reasonable efforts to timely file the
reports required to be filed by the Company under the Securities Act and the
Exchange Act so as to enable the Holders to sell the Registrable Securities
pursuant to Rule 144 under the Securities Act.  In connection with any sale,
transfer or other disposition by the Holders of any Registrable Securities
pursuant to Rule 144 under the Securities Act, the Company shall cooperate with
the Holders’ Representative to facilitate the timely preparation and delivery of
certificates representing the Registrable Securities to be sold and not bearing
any Securities Act legend, and enable certificates for such Registrable
Securities to be for such number of shares and registered in such names as the
Holders may reasonably request at least five (5) Business Days prior to any sale
of Registrable Securities hereunder.

 
-7-

--------------------------------------------------------------------------------

 
 
SECTION 6.
MISCELLANEOUS

 
6.1 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and it will not be necessary in making
proof of this Agreement or the terms of this Agreement to produce or account for
more than one of such counterparts.  All counterparts shall constitute one and
the same instrument.  Each party may execute this Agreement via a facsimile (or
transmission of a .pdf file) of this Agreement.  In addition, facsimile or .pdf
signatures of authorized signatories of the parties shall be valid and binding
and delivery of a facsimile or .pdf signature by any party shall constitute due
execution and delivery of this Agreement.
 
6.2 Resolution of Conflicts; Arbitration.  Any claim or dispute arising our of
or related to this Agreement, or the interpretation, making, performance, breach
or termination thereof, shall (except as specifically set forth in this
Agreement) be finally settled by binding arbitration in the County of Denver,
State of Colorado in accordance with the then current Commercial Arbitration
Rules of the American Arbitration Association and judgment upon the award
rendered may be entered in any court having jurisdiction thereof.  The
arbitrator(s) shall have the authority to grant any equitable and legal remedies
that would be available in any judicial proceeding instituted to resolve a
dispute.
 
(a) Selection of Arbitrators.  Such arbitration shall be conducted by a single
arbitrator chosen by mutual agreement of the Company and the Sellers’
Representative.  Alternatively, at the request of either party before the
commencement of arbitration, the arbitration shall be conducted by three
independent arbitrators, none of whom shall have any competitive interests with
the Company or Sellers’ Representative.  The Company and Sellers’ Representative
shall each select one arbitrator.  The two arbitrators so selected shall select
a third arbitrator.
 
(b) Discovery.  The arbitrator or arbitrators, as the case may be, shall set a
limited time period and establish procedures designed to reduce the cost and
time for discovery while allowing the parties an opportunity, adequate in the
sole judgment of the arbitrator or majority of the three arbitrators, as the
case may be, to discover relevant information from the opposing parties about
the subject matter of the dispute.  The arbitrator, or a majority of the three
arbitrators, as the case may be, shall rule upon motions to compel or limit
discovery and shall have the authority to impose sanctions for discovery abuses,
including attorneys’ fees and costs, to the same extent as a competent court of
law or equity, should the arbitrators or a majority of the three arbitrators, as
the case may be, determine that discovery was sought without substantial
justification or that discovery was refused or objected to without substantial
justification.
 
(c) Decision.  The decision of the arbitrator or a majority of the three
arbitrators, as the case may be, as to the validity and amount of any claim in
an officer’s certificate shall be final, binding, and conclusive upon the
parties to this Agreement.  Such decision shall be written and shall be
supported by written findings of fact and conclusions which shall set forth the
award, judgment, decree or order awarded by the arbitrator(s).  Within thirty
(30) days of a decision of the arbitrator(s) requiring payment by one party to
another, such party shall make the payment to such other party.
 
(d) Other Relief.  The parties to the arbitration may apply to a court of
competent jurisdiction for a temporary restraining order, preliminary injunction
or other interim or conservatory relief, as necessary, without breach of this
arbitration provision and without abridgement of the powers of the
arbitrator(s).
 
(e) Costs and Expenses.  The parties agree that each party shall pay its own
costs and expenses (including counsel fees) of any such arbitration, and each
party waives its right to seek an order compelling the other party to pay its
portion of its costs and expenses (including counsel fees) for any arbitration.
 
6.3 Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, without giving effect to any
applicable principles of conflict of laws that would cause the Laws of another
state otherwise to govern this Agreement.
 
6.3 Amendment; Waiver.  This Agreement may not be amended without the express
written agreement signed by Glowpoint and the Holders’ Representative.  No
provision of this Agreement may be waived without the express written agreement
signed by the party making such waiver (provided that the Holders’
Representative shall be able to waive the rights of the Holders collectively but
not of any Holder’s individual rights hereunder).  The failure of any party to
assert any of its rights under this Agreement or otherwise will not constitute a
waiver of such rights.

 
-8-

--------------------------------------------------------------------------------

 
 
6.4 Entire Agreement.  This Agreement and schedules hereto constitute the entire
agreement and supersede conflicting provisions set forth in all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and thereof, as the case may be.
 
6.5 Assignment; Successors and Assigns.  This Agreement and the rights granted
hereunder may not be assigned by the Holders without the written consent of the
Company; provided, however, that any Holder may, if Holder is an individual,
transfer this Agreement and such Holder’s rights under this Agreement in the
event of a (x) transfer of the Registrable Securities to any member of such
Holder’s immediate family for estate planning purposes, and (y) transfer of
Registrable Securities upon the death of such Holder (each, a “Permitted
Transfer”); provided, further, that any such transfer shall be a Permitted
Transfer only if, as a condition to such transfer, the transferee agrees in
writing to be bound by this Agreement.  This Agreement shall inure to the
benefit of and be binding upon all of the parties hereto and their respective
heirs, executors, personal and legal representatives, successors and permitted
assigns, including, without limitation, any successor of the Company by merger,
acquisition, reorganization, recapitalization or otherwise.
 
6.6 Titles.  The titles and captions of the sections, subsections and paragraphs
of this Agreement are included for convenience of reference only and shall have
no effect on the construction or meaning of this Agreement.
 
6.7 Third Party Beneficiary.  Except as may be expressly provided herein
(including, without limitation, Section 3 hereof), no provision of this
Agreement is intended, nor shall it be interpreted, to provide or create any
third party beneficiary rights or any other rights of any kind in any customer,
affiliate, shareholder, partner, member, director, officer or employee of any
party hereto or any other Person.  All provisions hereof shall be personal
solely among the parties to this Agreement.
 
6.8 Severability.  If any provision of this Agreement, or the application
thereof, is for any reason held to any extent to be invalid or unenforceable,
the remainder of this Agreement and application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto.  The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of the void or unenforceable provision and to execute any amendment,
consent or agreement deemed necessary or desirable by the Company to effect such
replacement; provided, however, that such replacement does not defeat the
principal purpose of this Agreement.
 
6.9 Interpretation.  This Agreement shall be read and construed in the English
language.  As used in this Agreement, any reference to the masculine, feminine
or neuter gender shall include all genders, the plural shall include the
singular, and singular shall include the plural.  References herein to a party
or other Person include their respective successors and assigns.  The words
“include,” “includes” and “including” when used herein shall be deemed to be
followed by the phrase “without limitation” unless such phrase otherwise
appears.  Unless the context otherwise requires, references herein to articles,
sections, schedules, exhibits and attachments shall be deemed references to
articles and sections of, and schedules, exhibits and attachments to, this
Agreement. Unless the context otherwise requires, the words “hereof,” “hereby”
and “herein” and words of similar meaning when used in this Agreement refer to
this Agreement in its entirety and not to any particular article, section or
provision hereof.  Except when used together with the word “either” or otherwise
for the purpose of identifying mutually exclusive alternatives, the term “or”
has the inclusive meaning represented by the phrase “and/or.”  Any deadline or
time period set forth in this Agreement that by its terms ends on a day that is
not a Business Day shall be automatically extended to the next succeeding
Business Day.  All references in this Agreement to “dollars” or “$” shall mean
United States dollars.  With regard to each and every term and condition of this
Agreement, the parties hereto understand and agree that the same have or has
been mutually negotiated, prepared and drafted, and that if at any time the
parties desire or are required to interpret or construe any such term or
condition or any agreement or instrument subject thereto, no consideration shall
be given to the issue of which party actually prepared, drafted or requested any
term or condition of this Agreement.
 
 
-9-

--------------------------------------------------------------------------------

 
 
6.10 Notices.  Any notice to be given by any party to this Agreement shall be
given in writing and may be effected by facsimile, personal delivery, overnight
courier or e-mail addressed to Glowpoint as follows:
 
Glowpoint, Inc.
4300 Mountain Avenue, Suite 301
Murray Hill, NJ 07974
Attn:  Steven Peri
e-mail:  speri@glowpoint.com


With a copy to:


Thompson Hine LLP
335 Madison Avenue 12th Floor
New York, NY 10017
Facsimile:  (212) 344-6101
Attn:  Todd E. Mason, Esq.
e-mail:  todd.mason@thompsonhine.com
 
or the applicable Holder at the respective address, e-mail or facsimile number
set forth opposite such Holder’s name on Exhibit A hereto.  The date of service
for any notice sent in compliance with the requirements of this
Section 6.10 shall be (i) the date such notice is personally delivered, (ii) one
day after date of delivery to the overnight courier if sent by overnight courier
or (iii) the next succeeding Business Day after transmission by e-mail or
facsimile.
 
6.11 Equitable Remedies.  The parties to this Agreement agree that irreparable
damage would occur and that the parties to this Agreement would not have any
adequate remedy at law in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties to this Agreement shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement, in each
case without the necessity of posting bond or other security or showing actual
damages, and this being in addition to any other remedy to which they are
entitled at law or in equity.
 
[Signatures on following page]

 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered in its name and on its behalf as of the date first
written above.
 
THE COMPANY:
 
Glowpoint, Inc.
 
 
By:  /s/ Tolga Sakman
Name:  Tolga Sakman
Title:  Chief Financial Officer

 
-11-

--------------------------------------------------------------------------------

 
 
HOLDERS:
 
By: /s/ Peter J. Holst
Name: Peter J. Holst


By: /s/ Bryce Ambrazinuas
Name: Bryce Ambrazinuas


By: /s/ Fred Birner
Name: Fred Birner


By: /s/ Mark Birner
Name: Mark Birner


By: /s/ Wesley A. Brown
Name: Wesley A. Brown


By: /s/ Andrew Drenick
Name: Andrew Drenick


By: /s/ Mark Peter de Lone Feer
Name: Mark Peter de Lone Feer


By: /s/ Michael A. Franson
Name: Michael A. Franson


By: /s/ James Geis
Name: James Geis


By: /s/ Dennis Genty
Name: Dennis Genty


By: /s/ Ron Huston
Name: Ron Huston


By: /s/ Laurence Jones
Name: Laurence Jones


By:/s/ Scott E. Paine
Name: Scott E. Paine, by Equity Trust Company Custodian FBO Scott E. Paine IRA


By: /s/ Douglas Robinson
Name: Douglas Robinson


 
-12-

--------------------------------------------------------------------------------

 
 
PROFUNDIX


By: /s/ David M. Stern
Name: David M. Stern
Title: Manager


TAMARACK CORPORATION, INC.


By: /s/ David Carlson
Name: David Carlson
Title: Owner/President
 
MAIN STREET CAPITAL CORPORATION:


By: /s/ Robert Shuford
Name: Robert Shuford
Title: MD


MAIN STREET CAPITAL II, LP:
By: Main Street Capital II GP, LLC, its general partner


By: /s/ Robert Shuford
Name: Robert Shuford
Title: MD


MAIN STREET MEZZANINE FUND, LP:
By: Mainstreet Mezzanine Management, LLC, its general partner


By: /s/ Robert Shuford
Name: Robert Shuford
Title: MD


HERCULES TECHNOLOGY GROWTH CAPITAL, INC.:


By: /s/ K. Nicholas Martitsch
Name: K. Nicholas Martitsch
Title: Associate General Counsel